SUMMARY ORDER
Plaintiff-appellant Annselm Morpurgo (“plaintiff’) appeals, pro se, from a November 8, 2007 judgment entered in the District Court, in which the District Court declined to exercise jurisdiction over plaintiffs claims pursuant to Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). We assume the parties’ familiarity with the factual and procedural history of the case, as well as the issues on appeal.
We review de novo a district court’s determination that “the requirements for abstention [under Younger ] have been met.” Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 197 (2d Cir.2002) (quoting Schlagler v. Phillips, 166 F.3d 439, 441 (2d Cir.1999)). “Younger abstention is required when three conditions are met: (1) there is an ongoing state proceeding; (2) an important state interest is implicated in that proceeding; and (3) the state proceeding affords the federal plaintiff an adequate opportunity for judicial review of the federal constitutional claims.” Diamond “D” Constr. Corp., 282 F.3d at 198. However, we have held that “application of the Younger doctrine is inappropriate where the litigant seeks money damages for an alleged violation of § 1983 ...” Rivers v. McLeod, 252 F.3d 99, 101-02 (2d *286Cir.2001) (citing Kirschner v. Klemons, 225 F.3d 227, 238 (2d Cir.2000)).
Upon a review of the record, we conclude that insofar as plaintiff was seeking injunctive relief, the District Court properly found that the three Younger factors were met and accordingly properly abstained from exercising jurisdiction. However, we conclude that the District Court erred in abstaining from exercising jurisdiction over plaintiffs claims for monetary damages.1
Accordingly, the judgment of the District Court is AFFIRMED with respect to plaintiffs claims seeking injunctive relief, but VACATED with respect to plaintiffs claims for monetary damages, and the cause is REMANDED to the District Court for further proceedings consistent with this order.

. We intimate no view on the merits of these claims.